UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7147


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ISSAC JERMAINE BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:06-cr-00246-HMH-1; 8:09-cv-70015-HMH)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Issac Jermaine Brown, Appellant Pro Se. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Issac    Jermaine     Brown       seeks    to   appeal       the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2009) motion as successive.                  The order is not appealable

unless    a   circuit    justice     or     judge       issues    a    certificate        of

appealability.        28 U.S.C. § 2253(c)(1) (2006).                  A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by   the     district      court       is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Brown has

not   made     the    requisite     showing.            Accordingly,         we    deny   a

certificate      of    appealability        and     dismiss      the       appeal.        We

dispense      with    oral     argument     because       the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                            2